ORDER

PER CURIAM.
Santana Ball (“Appellant”) appeals from the trial court’s judgment, following a jury trial, convicting him of distribution of a controlled substance, in violation of Section 195.211, RSMo Cum.Supp.2003; resisting arrest, in violation of Section 575.150, RSMo Cum.Supp.2009; the class A misdemeanor of endangering the welfare of a child, in violation of Section 568.050, RSMo Cum.Supp.2005; the misdemeanor of driving while his license was revoked, in violation of Section 302.321, RSMo CurmSupp. 2011; and the class C misdemeanor of failing to obey a traffic control device, in violation of Section 304.271, RSMo 2000. Appellant was sentenced to concurrent terms of twenty years and five years in the Missouri Department of Corrections and one year, one year, and fifteen days in the county jail, respectively. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).